Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141849                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 141849
                                                                    COA: 299922
                                                                    Lenawee CC: 09-014205-FH
  RANDI MARIE CARR,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the September 30, 2010
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the Lenawee Circuit Court, and
  we REMAND this case to that court for resentencing. The trial court committed plain
  legal error in scoring Offense Variable (OV) 1 because the defendant did not use the
  methadone against her child as a weapon, as is required to score the variable. MCL
  777.31. In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 23, 2011                      _________________________________________
           d0316                                                               Clerk